Citation Nr: 1134305	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-35  144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension, including as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to February 1968.  He also served in the Air National Guard of New York between August 1987 and March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board observes that the Veteran filed a notice of disagreement (NOD) with regard to the issue of whether service connection is warranted for a disability related to in-service asbestos exposure.  This issue was included in the August 2007 Statement of the Case (SOC); however, the Veteran expressly eliminated it from his October 2007 substantive appeal.  Thus, the asbestos issue is not within the Board's jurisdiction and will not be discussed further.

The Veteran requested a hearing by way of his August 2007 VA Form 9.  He, however, withdrew that hearing request in September 2009.  The Board, therefore, will proceed with appellate review of this matter without the benefit of the Veteran's testimony.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for both diabetes mellitus, type 2, and for hypertension.  Additional development is needed with regard to both claims.



Notice

The RO sent the Veteran a letter in January 2005, however, that letter failed to comply with VA's duty to notify the Veteran.  The letter did notify him of the evidence necessary to establish service connection on a direct basis under 38 C.F.R. § 3.303, but failed to notify him of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310.  Because the Veteran claims that his hypertension is secondary to his diabetes, § 3.310 is necessary.

Also, as the Veteran did not receive any notice regarding ratings of compensable disabilities or effective dates of awards, VA will have the opportunity to correct such deficiency on remand.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Herbicide Exposure

The Veteran contends that his diabetes is due to exposure to herbicides in service.  In particular, he contends that during his career in the Air National Guard he was a cable antenna installation technician, during which time he was assigned to different bases and required to work in open fields, wooded areas and manholes.  He reported that the manhole areas would require emptying of standing runoff water from the surrounding areas, and that the drainage filled the holes with underground gases and herbicides.  See Veteran's August 2004 statement.  Thus, the Veteran is contending herbicide exposure other than in the Republic of Vietnam or along the Demilitarized Zone of Korea.  

The Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the Demilitarized Zone of Korea.  Specifically, the M21-1MR provides that the following development should be performed:

a) Ask the appellant for the approximate dates, location, and nature of the alleged exposure. 

b) Furnish the appellant's description of exposure to Compensation and Pension (C&P) service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

c) If C&P Service review does not confirm that herbicides were used as alleged, submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

To date, the requisite development regarding the Veteran's alleged in-service herbicide exposure has not been  performed.  Accordingly, this case must be remanded for development in accordance with M21-1MR to be performed.

Records 

A review of the claims file does not reveal that complete copies of the Veteran's service personnel or treatment records related to his lengthy Air National Guard service have been obtained and associated with the claims file.  In May 2005, letters were mailed to the New York Air National Guard, and to the Adjutant General, Air National Guard, in Latham, New York.  A negative response was received from a medical documents technician at the Medical Command Headquarters of the New York Army National Guard in June 2005, which is located in Roslyn, New York.  And, even more troubling, a July 2005 statement from of the Division of Military and Naval Affairs in Latham, New York, was received indicating that the installation was unable to identify the Veteran in the New York Army National Guard.  No follow up is apparent in the record.  VA has, therefore, clearly not met its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) (2010).  As such, on remand, attempts must be made to obtain and associate with the claims file a complete copy of the Veteran's Air National Guard service personnel and treatment records for his period of service between 1989 and 2001, to include identification of his periods of active service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

Also, a review of the record reveals that the Veteran has received treatment at VA healthcare facilities.  The most recent records are dated in January 2006, more than five years ago.  On remand, updated treatment records should be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2010).  

Examinations

With regard to the Veteran's claim for service connection for diabetes, the Board observes that the diagnosis is confirmed, such that if herbicide exposure is corroborated by way of the development described, above, then at that time, the claim should be readjudicated for a determination as to whether service connection is warranted on a presumptive basis under 38 C.F.R. §§  3.307, 3.309.

Should the exposure to herbicides not be corroborated, additional development is necessary.  In December 2005, VA did afford the Veteran a VA examination as to his diabetes claim.  In the area of the examination report noted "Medical Opinion," the question of whether a medical opinion was requested was answered in the affirmative.  However, there is no medical opinion as to the etiology of the Veteran's diabetes found in this report.  The Board is uncertain as to why the RO did not obtain an addendum to this report.  For this reason, the Board finds that the diabetes issue must be remanded in order to obtain an adequate nexus opinion, and fully meet VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA has undertaken to provide an examination or obtain an opinion, the examination and opinion obtained must be adequate for rating purposes). 

As to the hypertension issue, the December 2005 VA examination report is inadequate for rating purposes.  The examiner did review the claims folder, although it is incomplete, and did render an opinion as to whether the Veteran's hypertension is secondary to his diabetes.  However, the examiner did not address the reports related to blood pressure found in the service treatment records submitted by the Veteran himself, and did not opine as to whether the current hypertension as likely as not was incurred during a period of active service.  Thus, once the record is complete with all service treatment records, and with the dates of service, including ACDUTRA and INACDUTRA, clear in the record, the claims folder should be returned for an addendum opinion as to the hypertension claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to notify the Veteran, including issuing corrective notice that includes notifying the Veteran of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310, and includes the requirements as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) regarding the Veteran's contention that he was exposed to herbicides as a part of his regular military occupational specialty at various bases throughout his Air National Guard service. 

3.  Contact the National Personnel Records Center (NPRC) and any other appropriate government records depository, and obtain the Veteran's military personnel file and service treatment records for his twenty-three year period of  service with the Air National Guard.  Any failed attempts in this regard should be documented in the claims folder.

4.  Obtain all updated treatment records related to the Veteran's diabetes and hypertension, including VA outpatient records dating from January 2006 to the present.

5.  Once the above development occurs, if herbicide exposure is conceded, then readjudicate the Veteran's diabetes claim.  If not, then forward the claims folder to the  examiner that conducted the December 2005 examination, if available, and if not available, then to any qualified VA examiner.  Obtain an addendum report that addresses, based upon a complete review of the record, whether it is at least as likely as not that the Veteran has diabetes that is related in any way to any of his periods of service.  In doing so, the examiner must specifically acknowledge and discuss any competent and credible lay testimony the Veteran makes to the examiner regarding the continuity of symptomatology since service.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

6.  Once the above development occurs, forward the claims folder to the  examiner that conducted the December 2005 hypertension examination, if available, and if not available, then to any qualified VA examiner.  Obtain an addendum report that addresses, based upon a complete review of the record, whether it is at least as likely as not that the Veteran has hypertension that is related in any way to any of his periods of service.  In doing so, the examiner must comment on notations in service treatment records related to the Veteran's blood pressure, as well as specifically acknowledge and discuss any competent and credible lay testimony the Veteran makes to the examiner regarding the continuity of symptomatology since service.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

7.  Thereafter, readjudicate the Veteran's outstanding claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


